Honorable R. L. Crosier
County Attorney
Johnson County
Clehrne, Texas
Dear Sir:                 Opinion IiunberO-3S56
                          RE: Necessity of submittira
                              refunding bonds of common
                              school districta to the
                              Attorr-63General for sp-
                              prove1 prior to their
                              issuance.
          Ye have your letter requesting our opinion on the
follo~I.n,g
          question:
          "Is it necessary for the Attorney General to
     anprove ref%.ndlngbond& of Hines Common Sohool
     D?strlat Ro. SO?-
          Article 27So of~Vernon*s Annotated Clvll Statutes
r6qd8, in part, as follows:
          *Where bonds have been legally issued or muy
     be hereafter issued by any * * * c'ommonrohool
     dlstriot * * * new bonds bearing the seme or a
     less rate of interest may'when ordered by the
     govarnlnq board thereof be issued either a6 term
     bonds or as seriel bonds, maturing in either ceae
     within forty years from the Uate of the issue, an&
     may be made optional an any Interest peyment date
     as the governing board.shall direat; provided fur-
     ther that matured interest coupons of such dietrlat
     may be refunded in lrke manneri and provided furM16r
     that no election shell be necessary to authorize the
     !.ssuanceof suah new bonds; and provided further
     that the State Treasurer shall uy,onorderof th6
     State Board of Education exohange bonds not matur-
     eiiheld by him for the permaaent sohool fund for
     the new refunding bonds issuad by the same in=pora-
     %ion under the provIsIons of this subdlvlsion in case
     the rate of interest on the new bonds i8 not less than
     the rute of interest on the bonds for which they are
     oxchanged3*.
          The above quote& article ia th6 suooesaor to Artiale
2789; whioh was anonded in 1935 by ~the Forty-fourth Lcgisla-
tar6, page 760, Chapter 331. The artiole likewise wa8 emend-
edby the Acts of 1933, Forty~third,Lsgialature, page 62, 6h.
',',;o;he
        prior Act being a Dart o? the aodiftoatlon of 1925,
      to which said arti+6lwaa known as Artlole 2864 of the
 1911 Rsvised Civil Statutes: The first law authorizlng,.ths
 issuance of refunding bonds by a school distriot 0r any kind
 1s found in the Aats of l?S5, page 263. Under the.Aots of
 1905 iudeperdent school dbtTiCtS  were authorized to iselta
 new or refunding bonds *in co?rPornitywith this Act?.   Thla
 Aot,required all original issues of bonds, both of co~&~ll
~sohool districts and independent achool districts, to be ap-
 proved by the Attorney General before same were issued and
 sold. It was also necessary that new or refuhdlw bohdn IS-
 sued by an independea school district should first be epprw-
 ed by the Attorney General. ITo authority was oonferred  upon
 common sohooi disiriots to issue refunding bonds,
          Under the revision of 1911 this section of the Aot of
1905 was given the number 2864, which article authorized in&-
pendent school,distrlcts to issue refund1n.gbonds ninoonform-
ity with this chapter*. The reference to "'thischapter" ins
the revision had reference to Chapter 13, Title 49, under
whioh was found the authority for the issuenoe of bonds by
school districts. both independent and common, and both of
whioh were required to,uubmit the bond proceedings to the At-
torneg General for approval prior to their issuance en8 sale.
Under the revlsion of 1925 this sta?;ute wea g:.va;l the new
designation - Articie 2789 - and authorized indc-.pendent  sohool
diatricta to issue  new or~refnnding bonds "in oonformfitywith
this subdivisionVt-.Artiole 2789, as amended in 1933 and 1935,
usea exactly the same wording as the revised artiole of 1925.
It wea not until the amendment of 1933 that common schocl dis-
tricts were authorized to issue new er refunding bonds.
          It will be noted throughout the history of thla
statute that there has bsen Son3 Jhange from time to time ,
in the wording as above indioated, for example, under the
Acts of 1905 the law provided that the bonds should be is-
sued "'inconformity with this hot". Under the oodlfioation
of 1911theg W3Te    to be issued nin foniotity w%th this
ohapte+f'.~'Under the revision of 1925 they.were to be is-
sued *ln oonfoFlaityviiththis subdivision*, which phrase-
ology has been oerried forward to successivs ar?endmnte
down throu& the amendment of 1935. There oan be little
doubt but that the Legislature intended to have common
sohool district refunding bonds approved and issued In the
same manner as that   required for independent sohool dfa-
triots. By changing the reference from "this Act" to "this
ohapterW to "this subdivislonn, we think that no material
ohange has been effected.
          In the case oi ~Ennlsv. Grump, 6 Tex. 34, whioh was
oitea -inAdsms v. State, 145 S. 1::.
                                   940, the court said2
          "The mere ohange of-phraseology insthe re-
     v1slon or s statute before enforced will~n.ot
     work a chang6 in the law previously declared,
     uniess it clearly a?pesrs that such was the
     intention of the Lagislature".

           In construind a revision of statutes the presumption
is that the codtiiers and the Legi.sla'turedid no",intend to
change the laws as they formerly stood and e mere ahange of
QhPW30logy   or punctuation, or the additionor omission Of
words in.revision or codification of statutes does not naoes-
sarlly,c))sngathe operation or WYect thereof and Will not bs
deemed 6% do.so unless the intent to make euoh change,is alear
and unmistakable. The provisions ol'3ie'Bct of 1905 relative
to the issuance of refunding bonds by independent schoo$ dj.s-
triots, in our opinion, has been carried forward and embodied
in a revialon or codification in words whioh are suSst,agtiany
the same in meaning, and under the authorities suoh,slig&
ohangea 81% 'tobe considered imnaterial and the law may b
considered as a oontinuance of the old law.
               Thera is no question but thst throughout tha
history of this particular statute refunding bonds of
independent school districts are required to be approv-
ed by the Attorney General, and when connnonschool.dls-
triots Were authorized to issue refundlni:bonda we think
the oon&itions      atteohing to the issuame     of refunding
bonds by independent sahool distrfots became cqtiallya8
applicable. The phrase "under the provisions of this sub-
aiVlSiOn*,      as round in Article 2789, as amended (supra),
in our opinion hes reference to the condltioas under whioh
school districts generally      have tkie authority   to issue
bonds ori&nsl.ly. This authority is found in Article 2785
or Vernon's Annotated Civil      Btatutes  - the pertinent part
reads asfollows:
          YSuoh bonds shall be examined by the Attorney
     General and, ii approved, registered by the Comp-
     trol16r,r",
          You are, therefore, advised that in our opinion ~a-.
funding bonds of common s&ooJ districts nust be approved by
the Attorney Oeneral prior to their issuance.
          Trusting that the roragoing fully answers your in-
quiry, wa are
                                        Very truly rcurs
                                 ATTU&EY     GENEENL OF TEX3.S
                                 By /a/ Clarenoe JL Crovfm
                                        Clsrenoe E. Cro'Ne
                                                   Assistsat
GBC-s:jrb



                                                                  . .
                                                                        -:-.




                                    .